Citation Nr: 1759815	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-40 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for adenocarcinoma of the prostate gland from 100 percent to 60 percent, effective November 1, 2009, was proper.

2. Entitlement to a disability rating in excess of 60 percent for adenocarcinoma of the prostate gland.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, in response to the Veteran's disagreement with the July 2009 rating decision which reduced his disability rating for disability, the RO issued a September 2010 Statement of the Case (SOC) and a Supplemental Statement of the Case (SSOCs) in May 2017 that adjudicated his claim as if it were one for an increased rating.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for disability was on appeal and has therefore taken jurisdiction of that issue, as listed above.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a disability rating in excess of 60 percent for adenocarcinoma of the prostate gland is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction from a 100 percent to 60 percent disability rating for adenocarcinoma of the prostate gland on June 22, 2009.

2.  A July 2009 rating decision that established the Veteran's reduction from a 100 percent to 60 percent disability rating for adenocarcinoma of the prostate gland was issued less than 60 days after the Veteran received notice of the proposed reduction.

3.  The July 2009 rating decision assigned an October 1, 2009 effective date for the reduction of the Veteran's benefits.

4.  A September 2010 rating decision acknowledged the clear and unmistakable error in the determination of the effective date of the reduction of the Veteran's benefits, and assigned a new effective date of November 1, 2009.   

5. The RO's decision to reduce the rating for prostate cancer from 100 percent to 60 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of a rating from 100 percent to 60 percent for adenocarcinoma of the prostate gland, effective November 1, 2009, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017); VAOPGCPREC 31-97 (Aug. 29, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal of a reduced rating.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for adenocarcinoma of the prostate gland.  Specifically, a June 2009 rating decision and notification letter informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  The letter also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).

Historically, the 100 percent rating for the Veteran's adenocarcinoma of the prostate was awarded in an October 2005 rating decision, effective from October 13, 2005. This 100 percent rating was first reduced to 60 percent in the July 2009 rating decision, based on the Veteran's private treatment records and November 2008 VA examination indicating no evidence of active prostate cancer.

The 100 percent rating was therefore in effect for less than five years.  Indeed, in assigning the 100 percent rating, the October 2005 rating decision noted that there was a potential for improvement, and that the assigned rating was not permanent and was subject to future evaluation.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Reexaminations disclosing improvement will warrant a reduction in rating.  Id. 

The Board notes the Veteran's private treatment records from July 2008 and August 2008 indicate the Veteran was diagnosed with prostate cancer in 2005.  The cancer was treated through brachytherapy.  The Veteran completed treatment in November 2005. Since the completion of treatment, the Veteran has not had a recurrence of active prostate cancer, though urinary incontinence remains.  In a November 2008 VA examination, the Veteran noted urinary incontinence requiring the use of absorbent materials that need to be changed more than 5 times per day. 

The Board notes that November 2008 VA examination and private treatment records upon which the ultimate reduction from 100 percent to 60 percent was based on was adequate, as the examination was based on a review of the claims file, and the examination and private treatment records both specifically referenced findings from the prior examinations in October 2005.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992) (in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).  They also assessed the functional impact of the Veteran's condition on daily functioning.  Moreover, improvement was shown in the July 2008 and August 2008 private treatment records when compared to the Veteran's 2005 private treatment records.  Specifically, following the conclusion of brachytherapy in November 2005, there was no recurrence of the Veteran's prostate cancer.

The Veteran was informed of the proposed reduction in a June 2009 rating decision and notification letter.  The reduction was formally adjudicated in a July 2009 rating decision, the subject of this appeal, and an effective date of October 1, 2009 was assigned for the reduction.  The provisions of 38 C.F.R. § 3.105 state that the Veteran will be given a 60-day period from the date of notice of the proposed reduction to submit additional evidence or request a personal hearing on the matter.  In this case, the July 2009 rating decision was issued before the completion of the 60-day period.  This renders the reduction procedurally defective because the Veteran was not allotted the required amount of time to submit additional evidence or request a hearing, contrary to the provisions of 38 C.F.R. § 3.105(e), (i).  

In a September 2010 rating decision, the RO recognized a clear and unmistakable error in the July 2009 rating action of the Veteran's reduction.  The September 2010 rating decision noted the Veteran was not afforded the required time to submit additional evidence or request a hearing, and in turn, the assigned effective date of October 1, 2009 was not proper.  If the Veteran had been allotted the entire 60-day time period, the earliest possible date of the final rating action would have been August 22, 2009.  Accordingly, the earliest possible effective date, the first day of the third month following notice of the final rating action, would be November 1, 2009.  The September 2010 rating decision acknowledged the error and assigned a new effective date of November 1, 2009.    

The fact that the AOJ used an incorrect effective date to implement an otherwise proper reduction of the Veteran's benefits does not render the reduction void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (stating that the reduction of a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date).  Rather, the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate when an error is made in assigning the effective date for the reduction.  In this case, one month of additional compensation at the 100 percent rating was warranted from the improperly assigned effective date of October 1, 2009.  That additional compensation was granted in the September 2010 rating decision.  The reduction to a 60 percent disability rating for adenocarcinoma of the prostate gland, effective November 1, 2009, is otherwise proper.


ORDER

The reduction of the Veteran's rating for adenocarcinoma of the prostate gland from 100 percent to 60 percent effective from November 1, 2009, is proper, and restoration of the 100 percent rating is denied.


REMAND

As noted above, the Board takes jurisdiction of the Veteran's claim to a rating in excess of 60 percent for adenocarcinoma of the prostate gland.  A review of the claims file indicates relevant evidence has been added to the file since the issuance of the last supplemental statement of the case in May 2017.  Specifically, the Veteran completed a VA prostate cancer examination in July 2017.  This examination has not been considered by the agency of original jurisdiction (AOJ) with regard to the Veteran's claim for an increased disability rating. 

Thus, the issue of entitlement to a disability rating in excess of 60 percent for adenocarcinoma of the prostate gland is remanded for the AOJ to initially review all additional evidence submitted by the Veteran and associated with the record since the Veteran's prior denial in May 2017.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

Review the record, including any newly submitted evidence and readjudicate the claim for a disability rating greater than 60 percent for prostate cancer.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


